Case 1:20-cv-05089-GBD Document? Filed 08/11/21 Page 1 of 2

UNITED STA. FRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wee ee ee ee ee ene ee ee nee meee ene x
UNITED STATES OF AMERICA er al., Index No.: 20 Civ, 5089 Ce if
ex rel. KAVEH ASKARI,
FILED UNDER SEAL
Plaintiffs,
-against-
PHARMERICA CORPORATION et al,
Defendants.
wenn ene eee ee eee xX
ORDER

WHEREAS, by Order dated May 12, 2021 (the “May 12 Order’), the Court ordered that
the Relator Kavah Askari’s (‘Relator’) qui tam complaint be unsealed thirty days after entry of
the Order; and

WHEREAS, Order dated June 9, 2021 (the “June 9 Order’), the Court extended the seal
to July 12, 2021; and

WHEREAS, Relator has made an application to extend the seal of this case for an
additional thirty days, to August 11, 2021);

[tis ORDERED that:

1, The application is granted.

2. The Relator’s qui tam complaint, and any amended complaint, shall be unsealed
on or after August 11, 2021 and, in the event the Relator has not moved to dismiss the action,
Service upon the defendants by the Relator in authorized as of that date.

3. The Government’s and the Plaintiff States’ Notices of Election to Decline

Intervention (the “Intervention Notices”) shall be served by the Relator upon defendants only

after service of Relator’s gui tam complaint, or any amended complaint.

 

    

 

 

 
Case 1:20-cv-05089-GBD Document? Filed 08/11/21 Page 2 of 2

4. All documents filed in this action prior to the entry of this Order shall remain
under seal and not made public, exeept for, upon unscaling of this case, the Relator’s gui tam
complaint, any amended complaint, the May 12 Order, the June 9 Order, this Order, and the
Declination Notices.

5. Except as modified by this Order, all provisions of the May 12 Order continue in

full force and effect.

Peteg Te 4—9 B21

SO ORDERED:

Vraeay 6B. Dorr

EGRGEY. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
